Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant's admitted prior art (hereinafter, AAPA) in view of Dupuis et al. (US 5,494,473).
As per claim 1, AAPA (see paragraphs [0002-0007 and Figs. 1A-1C discloses an assembly (e.g., see Figs. 1A-1C) for lapping multiple row bars (12), the assembly comprising: a carrier (14) comprising at least one carrier bond pad (16); multiple row bars (12) adjacent to each other in a stack (10), wherein a first row bar (row bar (12) closest to the carrier (16)) of the stack (10) is positioned closer to the carrier (14) than any of the other multiple row bars (12) of the stack and comprises at least one row bar bond pad (20); an electrical connection (e.g., 18) 
As per claim 3, wherein the electrical connection (18) between at least one of the carrier bond pads (16) and at least one of the row bar bond pads (20) of the first row bar comprises a wire (18) that comprises a proximal end attached to one of the carrier bond pads (16) and a distal end attached to one of the row bar bond pads (20) of the first row bar.  
As per claim 1, however, AAPA does not disclose wherein there is provided at least one electrical trace extending through at least two of the multiple row bars and electrically connected to at least the first row bar and one additional row bar of the stack; wherein an outermost row bar of the stack comprises an outer surface and at least one electronic lapping guide.  
Such structure, however, is known in the art.
As just one example, Dupuis et al. (US 5,494,473) discloses an analogous assembly for lapping multiple row bar, in the same field of endeavor as AAPA, wherein, as per claim 1, Dupuis et al. (US 5,494,473) discloses an assembly for lapping multiple row bars (e.g., 410) - see Fig. 6, the assembly comprising: a carrier (e.g., the uppermost portion of wafer (410) which includes the terminal pads (466-480) comprising at least one carrier bond pad (e.g., 466-480; see Fig. 6); multiple row bars (410) adjacent to each other in a stack (e.g., the stack of multiple rows (410)) , wherein a first row bar (e.g., uppermost row bar (410) of the multiple row bars (410), closest to the terminal pads (466-480)) of the stack is positioned closer to the carrier than any of the other multiple row bars of the stack and comprises at least one row bar bond pad (e.g., 440-458); an electrical connection (e.g., the trace 462 that connects the uppermost row bar bond pad (440-458) to the terminal pads (466-480)) between at least one of the carrier bond pads (466-480) and at least one of the row bar bond pads (440-458) of the first row bar (uppermost row bar 
As per claim 2, Dupuis et al. (US 5,494,473) further discloses wherein each of the multiple row bars (410) of the stack comprises an electronic lapping guide (see, inter alia, Fig. 6; col. 6, ll. 11-25).  
As per claim 4, Dupuis et al. (US 5,494,473) further discloses wherein the at least one electrical trace (portion of (462) that extends between the uppermost row bar (410) and the row bars (410) provided thereunder, as seen in Fig. 6) extends through all of the multiple row bars of the stack - see Fig. 6.  
As per claim 5, Dupuis et al. (US 5,494,473) further discloses wherein the outer surface of each of the multiple row bars (410) is an air bearing surface (e.g., air bearing surface(s) (16) when the slider row is cut from the bottom up.
Given the express teachings and motivations, as espoused by Dupuis et al. (US 5,494,473), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to provide at least one electrical trace of AAPA as extending through at least two of the multiple row bars and electrically connected to at least the first row bar and one additional row bar of the stack, including the features of claims 2, 4, and 5, as taught by Dupuis et al. (US 5,494,473), in order to advantageously control "the lapping of sliders which 

Citation of Prior or Relevant Art on enclosed PTO-892
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited art made of record (see the enclosed PTO-892), not applied to the rejection of the claims, supra, each disclose aspects of the claimed invention, including wherein slider row bars are lapped to expose outermost surfaces, which are to then become air-bearing surfaces of disk drive sliders, including electrical interconnections of the sliders.
The best prior art has been applied to the claimed invention (see the rejection of the claims on the applied prior art, supra). However, if Applicant chooses to amend the claims in a manner to obviate the applied prior art, as noted in the rejection, supra, the Applicant is advised to not only carefully review the applied prior art for all it teaches and/or suggests, but also the cited prior art of record in order to obviate any potential rejections based on potential amendment(s); by doing so, compact prosecution on the merits can be enhanced.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Klimowicz whose telephone number is (571)272-7577. The examiner can normally be reached Monday-Thursday, 8:00AM-6PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J KLIMOWICZ/Primary Examiner, Art Unit 2688